  Case: 1:20-cv-07829 Document #: 1-2 Filed: 12/31/20 Page 1 of 8 PageID #:9

                                                                        Service of Process
                                                                        Transmittal
                                                                        12/04/2020
                                                                        CT Log Number 538696527
TO:      Sue Carlson
         Target Corporation
         1000 Nicollet Mall
         Minneapolis, MN 55403-2542

RE:      Process Served in Illinois

FOR:     Target Corporation (Domestic State: MN)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  RITA JAEGER, Pltf. vs. TARGET CORPORATION and CASSONDRA GOMEZ, Dft.
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # 2020L012150
NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Chicago, IL
DATE AND HOUR OF SERVICE:         By Process Server on 12/04/2020 at 02:36
JURISDICTION SERVED :             Illinois
APPEARANCE OR ANSWER DUE:         None Specified
ATTORNEY(S) / SENDER(S):          None Specified
ACTION ITEMS:                     CT has retained the current log, Retain Date: 12/04/2020, Expected Purge Date:
                                  12/09/2020

                                  Image SOP

                                  Email Notification, Non Employee Litigation Target gl.legal@target.com

SIGNED:                           C T Corporation System
ADDRESS:                          1999 Bryan St Ste 900
                                  Dallas, TX 75201-3140
For Questions:                    877-564-7529
                                  MajorAccountTeam2@wolterskluwer.com




                                                                        Page 1 of 1 / AP
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
                                                                                                           EXHIBIT B
                Case: 1:20-cv-07829 Document #: 1-2 Filed: 12/31/20 Page 2 of 8 PageID #:10


                                                                         ga Wolters Kluwer

                                 PROCESS SERVER DELIVERY DETAILS




Date:                               Fri, Dec 4, 2020

Server Name:                       Sheriff Drop




Entity Served                       TARGET CORPORATION

Agent Name                          CT CORPORATION SYSTEM

Case Number                         2020L012150

J urisdiction                       IL




                                                                    1
                                                                                    EXHIBIT B
            Case: 1:20-cv-07829 Document #: 1-2 Filed: 12/31/20 Page 3 of 8 PageID #:11
2120 - Served                                2121 - Served
                                                                                        1 11111111111 11011101111111111111111 111111111 1111
2220 - Not Served                            2221 - Not Served                         *    5    0 0 4           3    0 7       3    *

2320 - Served By Mail                        2321 - Served By Mail
2420 - Served By Publication                 2421 - Served By Publication
SUMMONS                                                                      ALIAS SUMMONS                               CCG-14

                       IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                             COUNTY DEPARTMENT,LAW DIVISION

    RITA JAEGER,

                           Plaintiff,

                           V.                           No.    2020 L 012150

    TARGET CORPORATION,d/b/a TARGET
    STORES, and CASSONDRA GOMEZ.                        PLEASE SERVE:
                                                        Target Corporation
                           Defendants.                  do Registered Agent: CT Corporation System
                                                        208 S. LaSalle St., Suite 814
                                                        Chicago, IL 60604

                                                      SUMMONS
To each defendant:
        YOU ARE SUMMONED and required to file an answer in this case, or otherwise file your appearance in
the office of the clerk of this court (located in the Richard J. Daley Center, Room * 801, Chicago, Illinois 60602)
within 30 days after service of this summons, not counting the day of service. IF YOU FALL TO DO SO, A
JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF ASKED IN THE
COMPLAINT,A COPY OF WHICH IS HERETO ATTACHED.

To the officer:
        This summons must be returned by the officer or other person to whom it was given for service, with
endorsement of service and fees, if any,immediately after service. If service cannot be made,this summons shall be
returned so endorsed. This summons may not be served later than 30 days after its date.
                                                                     19th day of November, 2020
                                                             WITNESS,                                 ,20

                                                              DOROTHY BROIN

                                                              Date of service:                                   ,20


Name:           Philip P. Terrazzino/Tomasik Kotin ICasserman,LLC
Attorney for:   Plaintiff
Address:        161 North Clark Street, Suite 3050
City:           Chicago,Illinois 60601
Telephone:      (312)605-8800
Atty. No.:      56323

DOROTHY BROWN,CLERK OF IRE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
*Law Division Room 801
Chancery-Divorce Division Room 802
County Division Room 801
Probate Division Room 1202



                                                                                                   EXHIBIT B
2120 - Served
             Case: 1:20-cv-07829 Document #: 1-2 Filed: 12/31/20 Page 4 of 8 PageID #:12
                                              2121 - Served
                                                                                        1 111111 111111111111111111111111111111 111111111 1111
2220 - Not Served                             2221 - Not Served                         *    5    0 0 4           3 0 7           3    *

2320 - Served By Mail                         2321 - Served By Mail
2420 - Served By Publication                  2421 - Served By Publication
SUMMONS                                                                      ALIAS SUMMONS                                 CCG-14

                        IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                              COUNTY DEPARTMENT,LAW DIVISION

    RITA JAEGER,

                            Plaintiff,

                            V.                          No.    2020 L 012150

    TARGET CORPORATION, d/b/a TARGET
    STORES, and CASSONDRA GOMEZ.                        PLEASE SERVE:
                                                        Target Corporation
                            Defendants.                 c/o Registered Agent: CT Corporation System
                                                        208 S. LaSalle St., Suite 814
                                                        Chicago,IL 60604

                                                      SUMMONS
To each defendant:
        YOU ARE SUMMONED and required to file an answer in this case, or otherwise file your appearance in
the office of the clerk of this court (located in the Richard J. Daley Center, Room * 801, Chicago, Illinois 60602)
within 30 days after service of this summons, not counting the day of service. IF YOU FAIL TO DO SO, A
JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF ASKED IN THE
COMPLAINT,A COPY OF WHICH IS HERETO ATTACHED.

To the officer:
        This summons must be returned by the officer or other person to whom it was given for service, with
endorsement of service and fees, if any, immediately after service. If service cannot be made,this summons shall be
returned so endorsed. This summons may not be served later than 30 days after its date.
                                                                      1 9th day of November, 2020
                                                              WITNESS,                                 ,20

                                                              DOROTHY BRON

                                                              Date of service:                                    ,20


Name:            Philip P. Terrazzino/Tomasik Kotin Kasserman,LLC
Attorney for:    Plaintiff
Address:         161 North Clark Street, Suite 3050
City:            Chicago,Illinois 60601
Telephone:      (312)605-8800
Atty. No.:       56323

DOROTHY BROWN,CLERK OF THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
*Law Division Room 801
Chancery-Divorce Division Room 802
County Division Room 801
Probate Division Room 1202



                                                                                                   EXHIBIT B
                   Case:
Return Date: No return date1:20-cv-07829
                            scheduled      Document12-Person    Jury
                                                    #: 1-2 Filed: 12/31/20 Page 5 of 8 PageID
                                                                                        III 11111 11111#:13
                                                                                                        1110 11111 11111 1111111    IV Ill
 Iearing Date: No hearing scheduled
                                                                                                    *   5   0 0   4   3   0 7   3   *
3ourtroom Number: No hearing scheduled
_ocation: No hearing scheduled                                                FILED
                                                                              11/12/2020 4:12 PM
            #56323        PPT/ew                                              DORfiall-WOROWN
                                                                              CIRCUIT CLERK
                                 IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS COOK COUNTY, IL
                                     COUNTY DEPARTMENT,LAW DIVISION

                                                                                                            11120759
            RITA JAEGER,

                                   Plaintiff,

                                                                      2020L012150
                                                                No.
                                   V.
                                                                PlaintiffDemands Trial by Jury
            TARGET CORPORATION,d/b/a TARGET
            STORES,and CASSONDRA GOMEZ.
                                   Defendants.

                                                  COMPLAINT AT LAW

                     Plaintiff, RITA JAEGER, by her attorneys, TOMASIK KOTIN KASSERMAN,

            complaining of defendants, TARGET CORPORATION,d/b/a TARGET STORES; and

            CASSONDRA GOMEZ,states as follows:

                                                           COUNT I

                            TARGET - NEGLIGENCE — STRUCK BY THREE- TIER CART

                             On and before October 24, 2020, defendant, TARGET CORPORATION, owned,

            operated, controlled, managed, and/or maintained a certain premises known as Target located at

            2241 Willow Road, Glenview, Cook County, Illinois.

                     2.      On October 24, 2020, Plaintiff, RITA JAEGER, was on the premises shopping,

            when she was struck by a three-tier cart pushed by an agent and/or employee of TARGET

            CORPORATION.

                     3.      At said time and place, defendant, TARGET CORPORATION, by and through its

            agent and/or employee,had a duty to use reasonable care in the ownership, operation, management,

            maintenance, and/or control ofthe subject premises.




                                                                                                            EXHIBIT B
     Case: 1:20-cv-07829 Document #: 1-2 Filed: 12/31/20 Page 6 of 8 PageID #:141 11111 111111111111111111111111111111 111111111 1111
                                                                                *    5    0 0 4          3     0    7    3    *



       4.       At said time and place, defendant, TARGET CORPORATION, by and through its

agent and/or employee, was negligent in one or more of the following ways:

            a. Struck Plaintiff, RITA JAEGER, with a cart;

            b. Pushed a cart without keeping a proper and sufficient lookout;

            c. Failed to exercise due care to avoid colliding with Plaintiff, RITA JAEGER;

            d. Failed to give warning prior to striking Plaintiff, RITA JAEGER, with a cart;

            e. Failed to properly train the employee and/or agent pushing the cart; and/or

            f Failed to properly supervise the employee and/or agent pushing the cart.

       5.      As a proximate result ofthe foregoing, Plaintiff, RITA JAEGER,fell and sustained

injuries and has incurred substantial medical bills and other economic damages, along with pain,

suffering, loss of a normal life, disfigurement, and other non-economic damages.

       WHEREFORE,Plaintiff, RITA JAEGER,demandsjudgment against defendant,TARGET

CORPORATION, d/b/a TARGET STORES, in an amount in excess of the minimum amount

required for jurisdiction in the Law Division of the Circuit Court of Cook County, Illinois.


                                           COUNT II

     CASSONDRA GOMEZ - NEGLIGENCE — STRUCK BY THREE- TIER CART

       1.      On and before October 24, 2020, defendant, CASSONDRA GOMEZ,as manager

of TARGET CORPORATION, operated, managed, and maintained a certain premises known as

Target located at 2241 Willow Road, Glenview, Cook County, Illinois.

       2.      On October 24, 2020, Plaintiff, RITA JAEGER, was on the premises shopping,

when she was struck by a three-tier cart pushed by an employee and/or agent of TARGET

CORPORATION.




                                                2

                                                                                           EXHIBIT B
                                                                               1 111111 1 1 1 1111 1111111111111111111 111111111 1111
      Case: 1:20-cv-07829 Document #: 1-2 Filed: 12/31/20 Page 7 of 8 PageID #:15
                                                                               *    5    0 0 4 3 0                 7 3        *



        3.      At said time and place, defendant, CASSONDRA GOMEZ, had a duty to use

 reasonable care in the ownership, operation, management, maintenance, and/or control of the

 subject premises.

        4.      At said time and place, defendant, CASSONDRA GOMEZ , was negligent in one

 or more of the following respects:

                a. Failed to properly train the employee pushing the cart;

                b. Failed to direct the employee and/or agent on how to properly push a three-tier
                   cart;

                c. Failed to properly supervise the employee and/or agent; and/or

                d. Failed to provide the employee and/or agent with policies and procedures
                   regarding pushing a cart.

        5.      As a proximate result ofthe foregoing, Plaintiff, RITA JAEGER,fell and sustained

 injuries and has incurred substantial medical bills and other economic damages, along with pain,

 suffering, loss of a normal life, disfigurement, and other non-economic damages.

        WHEREFORE, Plaintiff, RITA JAEGER, demands judgment against defendant,

 CASSONDRA GOMEZ,in an amount in excess ofthe minimum amount required for jurisdiction

 in the Law Division of the Circuit Court of Cook County, Illinois.




 Shawn S. Kasserman
 Philip P. Terra77ino
 TOMASIK KOTIN KASSERMAN,LLC
 Attorneys for Plaintiff
 161 North Clark Street, Suite 3050
 Chicago, Illinois 60601
(312)605-8800
(312)605-8808(0
 Firm ID: 56323
 shawn@tIcklaw.com
 phil@tkklaw.com

                                                3

                                                                                          EXHIBIT B
                    Case:
R.eturn Date: No return date1:20-cv-07829
                             scheduled
-learing Date: No hearing scheduled
                                                                                              1 11111111111 111111111111111111111111 111111111 1111
                                            Document #: 1-2 Filed: 12/31/20 Page 8 of 8 PageID #:16

3ourtroom Number: No hearing scheduled                                                        *   5     0 0 4          3     0    7 3       *
_ocation: No hearing scheduled                                             FILED
                                                                           1 1/12/2020 4:12 PM
            #56323     PPT/ew                                              D0RLD-1151406ROWN
                                                                           CIRCUIT CLERK
                              IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS COOK COUNTY, IL
                                      COUNTY DEPARTMENT,LAW DIVISION

                                                                                                       11120759
            RITA JAEGER,

                                    Plaintiff,

                                                                       2020L012150
                                                              No.
                                    V.
                                                              PlaintiffDerriands Trial by Jury
            TARGET CORPORATION, d/b/a TARGET
            STORES, and CASSONDRA GOMEZ.
                                    Defendants.

                                                     A FFIDAVIT

                     I,PHILIP P. TERRAZZINO,under oath and subject to the penalties of perjury, depose and

            state that the damages sought in this cause exceed the sum of FIFTY THOUSAND DOLLARS

           ($50,000.00).


                     Pursuant to 735 ILCS 5/1-109, the undersigned certified that the foregoing Affidavit is true

            and correct based upon the personal knowledge of the undersigned. .7.1          "Th



                                                             TOMASIK K                SSERMAN,LLC
                                                                  By:                Terrazzino



            Shawn S. Kasserman
            Philip P. Terrazzino
            TOMASIK KOTIN KASSERMAN,LLC
            Attorneys for Plaintiff
            161 North Clark Street, Suite 3050
            Chicago, Illinois 60603
           (312)605-8800
           (312)605-8808 (f)
            Firm ID: 56323
            shawn@tkklaw.corn
            phil@t1dclaw.com




                                                                                                         EXHIBIT B
